Citation Nr: 0915818	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to March 9, 2004 for 
the award of nonservice-connected pension benefits, to 
include entitlement to retroactive payment.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1974 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  Social Security Administration (SSA) records show that 
SSA determined that the Veteran became permanently and 
totally disabled from employment on April 30, 1990. 

2.  VA records reflect that the Veteran was hospitalized from 
May 14, 1990 to June 12, 1990 and was thus prevented from 
filing a claim for 30 days from the date that he became 
disabled.  

3.  A claim for retroactive benefits was not received within 
one year of April 30, 1990, the date that the Veteran became 
permanently and totally disabled.

4. An informal claim for nonservice-connected pension 
benefits was received on June 24, 1991.

5.  A formal claim for nonservice-connected pension was 
received on March 9, 2004.  An October 2004 decision granted 
entitlement to a total rating for nonservice-connected 
pension, effective March 9, 2004, the date of receipt of the 
Veteran's claim.


CONCLUSION OF LAW

The criteria for an effective date of June 24, 1991 for a 
grant of nonservice-connected pension have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 


A.  Duty to Notify

A May 2004 letter advised the Veteran of the information and 
evidence required to establish entitlement to nonservice-
connected pension.  This letter advised the Veteran what 
evidence VA was responsible for obtaining in support of his 
claim and advised him what evidence VA would assist him in 
obtaining.  This notice satisfied the timing requirements set 
forth in Pelegrini, as it was provided prior to the decision 
on appeal.  

The Veteran's claim for an earlier effective date stems from 
a notice of disagreement with the effective date assigned in 
the RO's October 2004 decision.  
In Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Rather, the RO must issue a Statement of the 
Case (SOC).  Id. The RO issued an SOC in May 2005 that 
advised the Veteran of the pertinent laws and regulations and 
the reasons for the decision.  
The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the Veteran with the 
development of this claim.  The service records and post-
service treatment records and Social Security records 
identified by the Veteran were obtained and associated with 
the claims file.   The Veteran has not identified any 
outstanding evidence that is relevant to this claim.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  

II.  Analysis of Claim

A. Laws and Regulations

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, compensation, dependency and indemnity 
compensation, or pension shall not be earlier than the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).

With regard to disability pension benefits, the effective 
date shall not be prior to the date entitlement arose.  38 
C.F.R. § 3.400(b).  For a pension claim received on or after 
October 1, 1984, except as provided by (b)(1)(ii)(B) of this 
section, the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(b)(1)(ii).

The exception under (b)(1)(ii)(B) of 38 C.F.R. § 3.400 
provides that if, within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the effective date shall be the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  38 
U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. § 
3.400(b)(ii)(A).  Extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

B.  Discussion

The Veteran asserts that an earlier effective date is 
warranted for the grant of nonservice-connected pension.  In 
his substantive appeal and in an April 2008 brief submitted 
in support of his claim, the Veteran reported that he was 
that he was hospitalized at the time of a Social Security 
determination of disability in April 1990 and was unable to 
file a claim for nonservice-connected pension benefits.  

SSA records reflect that the Veteran was determined to be 
permanently and totally disabled as of April 30, 1990.  VA 
records show that the Veteran was hospitalized   from May 4, 
1990 to June 12, 1990.  However, because a retroactive claim 
for benefits was not received within one year of the date on 
which the Veteran became disabled, the Board finds that an 
effective date of April 30, 1990 is not appropriate.  38 
C.F.R. § 3.400(b)(ii)(A) 

The Veteran submitted a claim for service connection for 
schizoid personality disorder in June 1990.  The Veteran did 
not express an intent to apply for nonservice-connected 
pension benefits in that application.  The Veteran indicated 
that he was only applying for service connection and drew a 
line through the section of the application titled, "if you 
claim to be totally disabled."  The Veteran did not complete 
the sections of the application pertaining to nonservice-
connected pension claims.  The Court has held that, while a 
claim for compensation may be considered a claim for pension, 
VA is not required to automatically treat any compensation 
claim as a claim for pension or vice versa.  Stewart v. 
Brown, 10 Vet. App. 15 (1997); 38 C.F.R. § 3.151(a) (2008).  
The Board finds that the Veteran's June 1990 claim for 
service connection cannot be considered a claim for 
nonservice-connected pension benefits because the Veteran did 
not request nonservice-connected pension and did not allege 
that he was totally disabled.     

In a statement submitted to the RO in June 1991, the Veteran 
indicated that the RO had never advised him of the status of 
his claim for service connection benefits.  The Veteran 
stated that he had been hospitalized four times in the 
preceding year and was rated as incapacitated by the 
Department of Social and Health Services. 
An October 1991 rating decision denied service connection for 
PTSD and a personality disorder.  The RO did not adjudicate a 
claim for nonservice-connected pension in the October 1991 
decision.  

A formal claim for nonservice connected pension and 
retroactive benefits was received on March 9, 2004.  In an 
October 2004 decision, the RO granted entitlement to 
nonservice-connected pension effective March 9, 2004, the 
date of receipt of the claim.

The Board concludes that an effective date of June 24, 1991 
is warranted for the award of nonservice-connected pension 
based upon the Veteran's informal claim.  The Veteran's June 
1991 statement served as an informal claim for nonservice-
connected pension because the Veteran requested VA benefits 
and alleged that he was incapacitated due to his 
disabilities.  The RO interpreted the Veteran's statement 
solely as a claim for compensation.  However, because the 
Veteran had qualifying service and alleged that he was 
incapacitated due to his disabilities, the June 1991 
statement could also reasonably be interpreted as an informal 
claim for nonservice-connected pension benefits.  The 
Veteran's informal claim for nonservice-connected pension 
remained pending and unadjudicated until the October 2004 
decision.  Thus, the proper effective date for the award 
nonservice-connected pension is June 24, 1991, the date the 
RO received the veteran's informal claim for nonservice-
connected pension.  


ORDER

An effective date of June 24, 1991 for the award of 
nonservice-connected pension is granted, subject to 
regulations governing the payment of monetary benefits.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


